Judgment, Supreme Court, New York County (Thomas Galligan, J.), rendered October 5, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), defendant’s guilt was proven beyond a reasonable doubt by legally sufficient evidence, and upon an independent review of the facts the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). The issues raised by defendant concerning, inter alia, the undercover officer’s misidentification of a person who did not participate in the transaction, and the fact that neither drugs nor prerecorded buy money were recovered from defendant, were properly placed before the jury, and we find no reason to disturb its determination. Concur—Sullivan, J. P., Rosenberger, Ross, Asch and Williams, JJ.